127 S.Ct. 3051 (2007)
The UNIVERSITY OF NOTRE DAME, petitioner,
v.
Joan LASKOWSKI, et al.
No. 06-582.
Supreme Court of United States.
June 29, 2007.
On petition for writ of certiorari to the United States Court of Appeals for the Seventh Circuit. Petition for writ of certiorari granted. Judgment vacated, and case remanded to the United States Court of Appeals for the Seventh Circuit for further consideration in light of Hein v. Freedom From Religion Foundation, Inc., 551 U.S. ___, 127 S.Ct. 2553, ___ L.Ed.2d ___ (2007).